Citation Nr: 1738585	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for dyslipidemia. 

2. Whether new and material evidence has been received to reopen the claim of service connection for irritable bowel syndrome (IBS), initially claimed as Gulf War Syndrome, and, if so, whether service connection is warranted. 

3. Entitlement to service connection for chronic fatigue syndrome, initially claimed as Gulf War Syndrome.  

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to service connection for polycythemia vera.

6. Entitlement to service connection for proteinuria. 

7. Entitlement to service connection for psoriasis.

8. Entitlement to a compensable rating for hypertension.
9. Entitlement to a rating in excess of 10 percent prior to October 21, 2014 and in excess of 20 percent from October 21, 2014 to the present for left shoulder degenerative joint disease (left shoulder disability). 


REPRESENTATION

Appellant represented by:	David Magann, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987, June 1988 to August 1988, November 1990 to May 1991, and October 2001 to October 2003.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing in January 2017 before the undersigned Veterans Law Judge and a transcript of the hearing is associated with the claims file. 

The issues of service connection for psoriasis and chronic fatigue syndrome due to service in the Persian Gulf War are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On January 6, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for dyslipidemia.   

2. The Veteran filed for service connection for diarrhea associated with service in the Gulf War in September 1992, which was denied in a July 1993 rating decision.  The Veteran did not file new and material evidence or a notice of disagreement within one year of the decision, and the decision became final.

3. The Veteran has since filed new and material evidence supporting his claim for IBS due to service in the Persian Gulf War.

4. The Veteran has a current diagnosis of IBS due to his service in the Persian Gulf War from November 1990 to May 1991. 

5. The Veteran's currently-diagnosed sleep apnea began in service.  

6. The laboratory finding of polycythemia vera was not discovered during the period on appeal and has since resolved, and is not part of an undiagnosed illness or a medically unexplained multi-symptom illness or secondary to a service-connected disability. 

7. The laboratory finding of proteinuria was not discovered during the period on appeal and has since resolved, is not part of an undiagnosed illness or a medically unexplained multi-symptom illness, and is not secondary to a service-connected disability. 

8. While the Veteran does require continuous medication to control his hypertension, he does not have a history of diastolic pressure predominantly 100 or more. 

9. The Veteran's left shoulder disability has been manifested by range of motion limited to shoulder level with objective evidence of pain from December 31, 2009 to October 21, 2014, but has not been manifested by limitation of motion to midway between the side and shoulder, or worse, for any period on appeal.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met with respect to the claim of entitlement to service connection for dyslipidemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The July 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3. The criteria to reopen the claim for service connection for IBS due to service in the Persian Gulf War have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for IBS due to service in the Persian Gulf War have been met. 38 U.S.C.A. §§ 11220, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.317 (2016).

5. The criteria for service connection for sleep apnea been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.317 (2016).

6. The criteria for service connection for polycythemia vera, on a direct and secondary basis, to include due to service in the Persian Gulf War, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310, 3.317 (2016).
7. The criteria for service connection for proteinuria, on a direct and secondary basis, to include due to service in the Persian Gulf War, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310, 3.317 (2016).

8. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2016).

9. The criteria for a 20 percent rating, but no higher, for the left shoulder disability were met from December 31, 2009 to October 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5201 (2016).

10. The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met for any time period from December 31, 2009 to the present.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the January 2016 Supplemental Statement of the Case, it was submitted by the Veteran, whose substantive appeal was filed on or after February 2, 2013.  

Further, the Veteran has not alleged any deficiency with the conduct of his hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here

Service Connection for Dyslipidemia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


In the January 2017 Board hearing, the Veteran, with his attorney, withdrew his appeal for service connection for dyslipidemia.  The Board thus finds that there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Reopening Service Connection for Irritable Bowel Syndrome

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).   Here, the Veteran filed for service connection for diarrhea and smoke inhalation due to his service in the Gulf War in September 1992.  These claims were denied in July 1993 due to his failure to attend scheduled VA examinations.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2009, the Veteran filed for service connection for "Gulf War Syndrome," which was denied by the RO as a claim for service connection rather than a claim to reopen.  In his Notice of Disagreement, however, the Veteran clarified that he wanted service connection for any illness commonly associated with Gulf War Syndrome, including IBS based on his history of diarrhea.  The Board thus finds that the present claim is subject to the "new and material" evidentiary standard.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (interpreting "same factual basis" under 38 U.S.C. § 7104(b)).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue or decided it.  

At the time of the July 1993 rating decision, the only evidence before the RO was available service records.  Since then, the Veteran has been diagnosed with irritable bowel syndrome.  This constitutes new and material evidence that was not available at the time of the prior rating decision.  Accordingly, the Veteran's claim is granted to this extent. 

Service Connection for Irritable Bowel Syndrome

The Veteran contends that he is entitled to service connection for IBS due to his service in the Persian Gulf War.  During the Board hearing, he testified that he experiences alternating constipation and diarrhea with feelings of incomplete evacuation but has never undergone a colonoscopy.  

The Veteran's service records show that he served in Operation Desert Shield/Storm from November 1990 to May 1991.  He is therefore a Persian Gulf War veteran for purposes of compensation under 38 C.F.R. § 3.317. 

As noted above, in September 1992, the Veteran filed a claim of service connection for diarrhea but never attend the scheduled VA examination.  Service records from September 2002 and 2003 show that the Veteran complained of blood in his stool or a significant change in his bowel habits.  There are no medical records that address bowel issues from September 2003 through March 2008, when the Veteran was diagnosed with gastroenteritis.  In October 2010, he underwent a VA Gulf War examination which revealed a normal gastrointestinal evaluation.  In May 2012, he underwent a Gulf War registry evaluation and reported symptoms of continuous or recurrent abdominal pain or discomfort for several months that was relieved with defecation and associated with change in frequency or consistency of stool.  He also reported an irregular or disturbed pattern of defecation with altered frequency, altered consistency, straining, urgency, and feelings of incomplete evacuation.   The examiner diagnosed him with irritable bowel syndrome and recommended that he file for disability. 

In October 2014, the Veteran's private physician submitted a statement supporting his claim.  He reported that the Veteran has complained of diarrhea since the Gulf War and it is more likely than not that his IBS is related to his Gulf War service. 

After review of the record and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that IBS has been present to a disabling degree within the applicable period following his Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multi-symptom illness such as a functional gastrointestinal disorder, to include IBS.  See 38 C.F.R. § 3.317(a).  Therefore, any doubt can be resolved in his favor and the claim for service connection for IBS is granted. 

Service Connection for Sleep Apnea

The Veteran is seeking service connection for sleep apnea, which he was diagnosed with in January 2010.  During his hearing, he testified that he began experiencing symptoms like excessive daytime fatigue in his last period of active duty service, from October 2001 to October 2003.  His wife testified that she observed gagging, snoring, and apneic episodes while he slept.  Moreover, a fellow service member submitted a statement in January 2017 that he witnessed the Veteran snore loudly and gasp for air while the Veteran was sleeping at his house in 2002.  He also reported that he witnessed these symptoms worsen over the next year. 

The Board finds no reason to doubt the veracity or credibility of these testimonies.  Affording all benefit of the doubt to the Veteran, the evidence reflects the Veteran experienced symptoms of sleep apnea during his active duty service, and continued to experience these same symptoms through the period on appeal.  Accordingly, the elements of service connection have been met, and the Veteran's appeal is granted.

Service Connection for Polycythemia and Proteinuria 

The Veteran claims service connection for polycythemia and proteinuria, including due to service in the Persian Gulf War.  He also contends these conditions are possibly secondary to his service-connected hypertension. 

The record shows that the Veteran was assessed with polycythemia and proteinuria during a June 2009 pre-deployment examination.  It was noted that the etiology was unknown for the polycythemia and these issues would be revisited post-deployment.  The November 2009 post-deployment examination report did not mention polycythemia or proteinuria.

In the October 2010 VA examination, the Veteran underwent blood panels and urinalysis tests, which were normal.  The October 2010 examiner specifically opined that the Veteran did not have an undiagnosed illness or a medically unexplained multi-symptom illness due to his service in the Gulf War.  In April 2012, the Veteran underwent a comprehensive metabolic panel at VA and polycythemia and proteinuria were not noted.  Subsequent medical records do not demonstrate current findings of polycythemia or proteinuria nor treatment for a related disorder.  Additionally, the Veteran's private physician reported in October 2014 that the Veteran's red blood cell count is "now normal," he was not aware that he currently had proteinuria, and he had no history of renal disease.   

The Board thus finds that the Veteran is not eligible for service connection on a direct or secondary basis, including due to service in the Persian Gulf War or secondary to a service-connected disability.  To be eligible for direct or secondary service connection, even as due to an undiagnosed illness, there must be evidence of some illness or disability.  The Veteran had abnormal lab findings in June 2009, before he filed his claims.  There is no evidence that he has been assessed as having polycythemia or proteinuria during the appeals period or that he has a current disability, an undiagnosed illness, or medically unexplained chronic multi-symptom illness related to these pre-claim findings. His statements as to these conditions are not competent evidence as the claimed conditions are based on laboratory test results and are not observable by a lay person.

The Board thus concludes that the preponderance of the evidence is against his claims for service connection for proteinuria and polycythemia, and his claims must be denied.  While an examination has not been afforded for these claims, there is no evidence that the Veteran currently has proteinuria and polycythemia; thus an examination is not warranted.  

Increased Rating for Left Shoulder Disability

The Veteran claims he is entitled to a higher rating for his service-connected left shoulder disability.  Specifically, during the Board hearing, he contended that his symptoms have been consistent from December 2009 to October 2014, when his rating was increased to 20 percent.  He did not contend, and the evidence does not show, that his symptoms have worsened since October 2014; thus, a remand for a new VA examination is not necessary. 

In October 2010, the Veteran underwent a VA examination to assess the severity of his left shoulder symptoms.  The examiner noted that the Veteran is ambidextrous, according to his own reports, and experienced giving way, pain, stiffness, weakness, decreased speed of joint motion, and tenderness.  He also reported severe flare-ups that occurred every three to four months and lasted three to seven days.  The Veteran related that he lost approximately 40 percent of range of motion during flare-ups.  Initial range of motion testing for the left shoulder showed objective evidence of pain with active motion, flexion to 120 degrees, abduction to 110 degrees, internal rotation to 35 degrees, and external rotation to 35 degrees.  The examiner noted that the Veteran winced during flexion from 90 to 120 degrees.  Right shoulder testing was also conducted for comparison and showed normal range of motion and no pain on motion.  While there was objective evidence of pain following repetitive motion testing, there was no additional limitation.  There was also no evidence of ankylosis.  After x-rays were conducted, he was diagnosed with mild DJD in the left shoulder, which caused less than one week of time lost from work during the last 12 month period. 

The Veteran underwent a private examination in October 2014, which revealed diminished strength in the left shoulder but no atrophy.  Range of motion testing showed flexion to 90 degrees, abduction to 90 degrees, adduction to 30 degrees, external rotation to 80 degrees, and internal rotation to 70 degrees, with pain.  

In light of the Veteran's testimony and the October 2010 VA examination report, the Board finds that a 20 percent evaluation is warranted for the entire period on appeal.  As the evidence does not demonstrate that the Veteran's left arm is the dominant arm, nor that his range of motion is limited to 25 degrees from the side, even after a consideration of his symptoms, a rating in excess of 20 percent is denied.  The Board considered the extent to which range of motion is limited during flare-ups; due to their infrequency, however, a higher rating is not warranted on this basis.  
Compensable Rating for Hypertension

The Veteran contends that he is entitled to a compensable rating for hypertension because he continuously takes Lisinopril to manage his hypertension.  VA, private, and service treatment records confirm that he has been prescribed Lisinopril daily to manage his hypertension for the entire period on appeal.  

The weight of the evidence, however, indicates that he does not have a history of diastolic pressure predominantly 100 or more.  In making this determination, the Board relied on the Veteran's service, private, and VA treatment records.  At his September 1999 annual evaluation, his blood pressure was 124/73 and he denied taking medication and a history of high or low blood pressure.  

The Veteran underwent a five day blood pressure check in January and February 2002 and his blood pressure levels were as follows: 153/81 (L) and 146/75 (R) on January 28, 2002; 138/84 (L) and 144/82 (R) on January 29, 2002; 140/79 (L) and 131/85 (R) on February 4, 2002; 145/73 (L) and 137/79 (R) on February 5, 2002; and 139/85 (L) and 139/79 (R) on an unknown fifth day.  He was diagnosed as hypertensive afebrile at this time.  In a September 2002 Reserve Component Health Risk Assessment, the Veteran reported that he had been told he had high blood pressure but denied regularly taking any prescription medications.  His blood pressure was 138/74 at that time.  Following this assessment, the Veteran's blood pressure was 147/94 in April 2003 and 154/84 in July 2003.  At a report of medical assessment in September 2003, he reported that he had been treated by a health care provider since his last medical assessment for blood pressure medication.  It was noted that he was stable on Toprol and his blood pressure was 141/82.  Subsequent blood pressure readings in service do not demonstrate that the Veteran's diastolic pressure reached 100 or more. 

Moreover, post-service records do not demonstrate a diastolic pressure of 100 or more.  In making this determination, the Board relied on the October 2010 VA examination which showed readings of 131/84, 142/84, and 138/89, and VA medical records from April 2011, May 2012, May 2013, and August 2015, which showed similar blood pressure levels.  

The Board considered the Veteran's hearing testimony that he underwent a full week study in approximately 2002 and his diastolic blood pressure was consistently over 100.  The Board finds, however, that the contemporaneous service treatment records, which document a diastolic pressure under 100, are more probative than the Veteran's memory in this instance.  

The Board thus concludes that the preponderance of the evidence is against the claim for a compensable rating for hypertension, and a higher rating is denied.


ORDER

The appeal of service connection for dyslipidemia is dismissed.

New and material evidence having been received, the request to reopen the claim of service connection for IBS is granted.  

Service connection for IBS is granted.

Service connection for sleep apnea is granted.

Service connection for polycythemia vera is denied. 

Service connection for proteinuria is denied.

Entitlement to a compensable rating for hypertension is denied. 

Entitlement to 20 percent rating for the left shoulder disability from December 31, 2009 to October 21, 2014 is granted. 

Entitlement to a rating in excess of 20 percent for the left shoulder disability from December 31, 2009 to the present is denied.  

REMAND

The Veteran filed for Gulf War syndrome in December 2009, which he argues includes symptoms such as body aches and fatigue.  The Veteran's service records demonstrate treatment for body aches, including in April 2003.  He underwent a Gulf War examination in October 2010, at which time the examiner noted he had a positive history for fatigue and dyspnea, but concluded that the Veteran did not have any undiagnosed illnesses or multi-symptom illness due to an unknown etiology.  During a May 2012 Persian Gulf War Registry examination, however, the VA examiner concluded that the Veteran satisfied the criteria for chronic fatigue syndrome.  In the January 2017 hearing, the Veteran testified that his fatigue had subsided with use of the CPAP machine for his sleep apnea.  In light of these conflicting findings and statements, the Board finds that a medical examination is necessary to ascertain whether the Veteran has chronic fatigue syndrome. 

The Veteran has also filed a claim for service connection for psoriasis.  Service treatment records show that the Veteran was treated on several occasions for skin issues, including a rash to his anticubital area and behind each knee in July 1987.  In September 2003, it was noted that he had contact dermatitis and other eczema, unspecified cause.  In a January 2005 health assessment, he noted that he currently had a skin problem.  Psoriasis was definitively diagnosed by a private physician in September 2005, and was found on the Veteran's genitalia/groin/buttocks area, and his right and left lower extremities.  While there are conflicting medical opinions regarding the skin issue and its relation to the Veteran's Gulf War service, there is no opinion on whether the Veteran's current diagnosis of psoriasis began in or is otherwise related to his skin issues in service.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Gulf War examination.  After a review of the claims file and an in-person evaluation, the examiner should opine whether the Veteran has chronic fatigue syndrome.  

2. Forward the Veteran's claims file to an appropriate VA medical provider who can render an opinion on the psoriasis claim.  After a review of the claims file, including specific pieces of evidence listed below, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis began in service or is related to his skin issues in service? 

Please consider the July 1987 service treatment record showing a rash to his anticubital area and behind each knee, service treatment records for chronic blisters on his feet from July 1987 onward, September 2003 service treatment record that showed contact dermatitis and other eczema as an active problem, and private medical records showing treatment for psoriasis in September 2005.

3. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


